IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


OLGA MEDINA,                              : No. 190 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (F&P HOLDING CO., INC.),            :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.